Title: From Benjamin Franklin to Benjamin Franklin Bache, 25 January 1782
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


Dear Benny,
Passy, Jan. 25. 1782.
I received your Letter of Nov. 20. & another written on Occasion of the New Year, together with the Drawings, which please me, and I have desired your Master to advance a Guinea in Books for you, as a Present from me in Return for those Drawings: But I expect you will improve; and that you will send me some every half Year, that I may see how you improve.
I inclose a Letter for you from your Mother which I have just received; and another from your Friend Cockran.
I am pleased that you keep an Account of your Expences. You will hereafter find it a great advantage, if you acquire the Habit of doing so, and continue the Practice thro’ Life.
I wish you would learn to write a fair round Hand. It is surprising what a Progress your Brother has made in such Writing, considering his Age. I have sent to London for some Copy Books of that Hand for you, which you will try to imitate. Fair legible Writing is of a great Importance, and I shall be much pleas’d to see you improve in it.
Till you receive the Books above mentioned, you may request your Writing Master to give you a Copy of a Bill of Exchange for Twelve Livres Tournois to be drawn by you upon me in Favour of Mr. Marignac, the Value of which I have desired him to pay you for the Bill when it is written so well as to have his Approbation, & I shall allow the article in his Account.
Let me know whether you learn Arithmetick in your School.
Present my Respects to Madam Cramer & your other Friends, & to Mrs. Montgomery, whose Letter for Philadelphia I have forwarded.
I am ever, my dear Child, Your affectionate Grand father
B Franklin
 
Endorsed: Grand papa pasy 25 Janvier 1782 B. F. Bache Geneve 2 Fevrier 1782
Notation: G. Pappa B. F B. Geneva 2 Febr. 1782—
